DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/19/2021 has been entered.  Claims 1-20 remain pending in the application.  Claims 4, 6-9, 12-13, and 17-20 have been withdrawn.  New claim 21 has been added.  Applicant's arguments have overcome the drawing objections previously set forth in the Non-Final Rejection mailed 10/20/2020.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 and 02/19/2021 have been considered by the examiner.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1, 10-11, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kissling et al. (US 20160176126 A1).
Regarding claim 1, Kissling teaches “a method of producing a decorated element for a timepiece” (which reads upon “a method for manufacturing a timepiece”, as recited in the instant claim; title).  Kissling teaches “taking a base substrate, and micromachining on said base substrate a mould or decorative partitions in a programmed pattern” (which reads upon “micro-manufacturing or micro-forming at least a first part from at least a first material”, as recited in the instant claim; paragraph [0012]).  Kissling teaches “to use an additive fabrication machine to form one layer or a superposition of metal and/or ceramic and/or ceramo-metallic layers in order to create metal or ceramic or ceramo-metallic (such as cermet) sandwich layers” (which reads upon “depositing, on said first part, without molding, at least a second part of said piece made from at least one second material”, as recited in the instant claim; paragraph [0012]; sandwich layers reads on a first material and depositing, on said first part, without molding, at least a second part of said piece made from at least one second material).  Kissling teaches that “laser beam 3 again scans the new powder, in order to agglutinate part of powder 5 on the preceding structural portion 7” (which reads upon “treating the second material to connect the second part to the first part”, as recited in the instant claim; paragraph [0012]).  Kissling teaches that “the mould or the decorative partitions are obtained by the selective melting or selective sintering of a powder on the base substrate in a selective melting or selective sintering machine using a laser beam or an electron beam or in an additive fabrication machine of a metal, ceramic or molding is optional).  
Regarding claims 10-11, Kissling teaches the method of claim 1 as stated above.  Kissling teaches that “the decorated element may also be a watch dial, a watch hand, or a date disc, or another component of the watch, such as a seconds wheel, an oscillating weight, or a back cover of a watch case” (oscillating weight; which reads upon “the functional element is an inertial mass”, as recited in the instant claim; paragraph [0051]; the second part will also be part of the oscillating weight).  
Regarding claims 14-15, Kissling teaches the method of claim 1 as stated above.  Kissling teaches “to use an additive fabrication machine to form one layer or a superposition of metal and/or ceramic and/or ceramo-metallic layers in order to create metal or ceramic or ceramo-metallic (such as cermet) sandwich layers” (paragraph [0033]).  
Regarding claim 16, Kissling teaches the method of claim 1 as stated above.  Kissling teaches “the selective laser sintering or selective laser melting of a powder, notably a metal, ceramic or ceramo-metallic powder, on the base substrate” (paragraph [0030]).  Kissling teaches that “powder may be steel, nickel, nickel-chromium, nickel-chromium-molybdenum, titanium, copper, gold or another metal or metal alloy” (paragraph [0030]).  

Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Swartz et al. (US 20100290319 A1).
Regarding claim 1, Swartz teaches “methods and apparatus for self-assembled time-keeping device” (which reads upon “a method for manufacturing a timepiece”, as recited in the instant claim; title).  Swartz teaches “a clock that may be manufactured without assembly, in an illustrative implementation of this invention” (paragraph [0010]).  Swartz teaches that “the clock includes a clock face 10 with markings for hours and minutes, and an hour hand 11 and minute hand 12 are used to display the time” (which reads upon “a first part and a second part”, as recited in the instant claim; paragraph [0010]).  Swartz teaches that “implementations of this invention, components of the clock are physically produced by additive manufacturing” (which reads upon “micro-manufacturing or micro-forming at least a first part from at least a first material, depositing, on said first part without molding, at least a second part of said piece made from at least one second material, and treating the second material to connect the second part to the first part”, as recited in the instant claim; paragraph [0012]; there is no requirement that the first material and the second material be different, however paragraph [0010] teaches marking, which would inherently have a different color).  FIG. 1 of Swartz teaches that “ADDITIVE MANUFACTURING IS USED TO MAKE THE PARTS, ACCORDING TO THE CAD DESIGN, THE PARTS ARE MADE IN THE DESIRED 3-D PATTERN, SO THAT THEY ARE, WHEN MADE, ALREADY ASSEMBLED AS THE TIME-KEEPING DEVICE” (FIG. 1; additive manufacturing reads on micro-manufacturing or micro-forming; they are, when made, parts reads on a first part and a second part; already assembled as the time-keeping device reads on treating the second material to connect the second part to the first part).  
Regarding claims 14-15, Swartz teaches the method of claim 1 as stated above.  Swartz teaches that “the clock elements are made by fused deposition (FD) with a Dimension® Elite Printer from Stratasys, Inc., Eden Prairie, Minn., which uses a thermoplastic material that has desirable properties to produce the clock parts” (paragraph [0020]).  

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 2-3, 5, and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by, in the alternative, under 35 U.S.C. 103 as obvious over Swartz et al. (US 20100290319 A1), as applied to claim 1 above, and as evidenced by Mohammad Vaezi , Srisit Chianrabutra , Brian Mellor & Shoufeng Yang (2013) Multiple material additive manufacturing – Part 1: a review, Virtual and Physical Prototyping, 8:1, 19-50, DOI: 10.1080/17452759.2013.778175, from IDS.  
Regarding claim 2, Swartz teaches the method of claim 1 as stated above.  Swartz teaches that “the additive manufacturing techniques that may be used to implement this invention include layer manufacturing, freeform fabrication and aerosol jetting” (which reads upon “spraying ink on the first part of the piece to form said second part”, as recited in the instant claim; paragraph [0020]).  Swartz teaches that “said additive manufacturing may involve laser sintering” (which reads upon “hardening said second part”, as recited in the instant claim; paragraph [0028]).  Swartz teaches aerosol jetting, but is silent as to the details of aerosol jetting, specifically, Swartz is silent nebulize means to reduce to a fine spray).  Vaezi teaches that “next, the aerosol is transported to the deposition head via a carrier gas flow (usually N2 gas flow), and within the aerosol head, the aerosol is focused using a flow guidance deposition head, which creates an annular flow of sheath gas to collimate the aerosol” (page 34).  Vaezi teaches that “the high velocity coaxial aerosol stream is sprayed onto a substrate layer by layer (minimum layer thickness of 100 nm) to create 3D parts” (page 34).  Accordingly, one of ordinary skill in the art, would understand that the term aerosol jetting in Swartz inherently encompasses a composite suspension aerosolised in an atomiser to make a dense aerosol of tiny droplets, normally 1 to 5 mm in diameter but as fine as 20 nm.  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claims 3 and 5, modified Swartz teaches the method of claim 2 as stated above.  Swartz teaches that “said additive manufacturing may involve laser sintering” (paragraph [0028]).  
Regarding claim 21, Swartz teaches “methods and apparatus for self-assembled time-keeping device” (which reads upon “a method for manufacturing a timepiece”, as recited in the instant claim; title).  Swartz teaches “a clock that may be manufactured without assembly, in an illustrative implementation of this invention” (paragraph [0010]).  Swartz teaches that “the clock includes a clock face 10 with markings for hours and minutes, and an hour hand 11 and minute hand 12 are used to display the time” (which reads upon “a first part and a second part”, as recited in the instant claim; paragraph [0010]).  Swartz teaches that “implementations of this invention, components of the clock are physically produced by additive manufacturing” (which reads upon “: micro-manufacturing or micro-forming at least a first part from at least a first material; depositing, on said first part, without molding, at least a second part of said piece made from at least one second material; and treating the second material to connect the second part to the first part”, as recited in the instant claim; paragraph [0012]; there is no requirement that the first material and the second material be different, however paragraph [0010] teaches marking, which would inherently have a different color).  FIG. 1 of Swartz teaches that “ADDITIVE MANUFACTURING IS USED TO MAKE THE PARTS, ACCORDING TO THE CAD DESIGN, THE PARTS ARE MADE IN THE DESIRED 3-D PATTERN, SO THAT THEY ARE, WHEN MADE, ALREADY ASSEMBLED AS THE TIME-KEEPING DEVICE” (FIG. 1; additive manufacturing reads on micro-manufacturing or micro-forming; they are, when made, parts reads on a first part and a second part; already assembled as the time-keeping device reads on treating the second material to connect the second part to the first part).  
Swartz teaches that “the additive manufacturing techniques that may be used to implement this invention include layer manufacturing, freeform fabrication and aerosol jetting” (which reads upon “spraying ink on the first part of the piece to form said second part”, as recited in the instant claim; paragraph [0020]).  Swartz teaches that “said additive manufacturing may involve laser sintering” (which reads upon “and hardening said second part”, as recited in the instant claim; paragraph [0028]).  Swartz teaches aerosol jetting, but is silent as to the details of aerosol jetting, specifically, Swartz is silent regarding nebulizing an ink in the form of a solution or suspension of micrometric, submicronic or preferably nanometric particles of at least a second material, and wherein the sprayed ink is nebulized.  A patent need not teach, and preferably omits, what is well known in the art.  See MPEP § 2164.01.  Vaezi teaches a review of multiple methods of additive manufacturing, including aerosol jetting, i.e., what is well known in the art.  Vaezi teaches that “the aerosol jet process is a type of direct writing method which uses a focused aerosol stream instead of liquid ink droplets (as is used in inkjet nebulize means to reduce to a fine spray).  Vaezi teaches that “next, the aerosol is transported to the deposition head via a carrier gas flow (usually N2 gas flow), and within the aerosol head, the aerosol is focused using a flow guidance deposition head, which creates an annular flow of sheath gas to collimate the aerosol” (page 34).  Vaezi teaches that “the high velocity coaxial aerosol stream is sprayed onto a substrate layer by layer (minimum layer thickness of 100 nm) to create 3D parts” (page 34).  Accordingly, one of ordinary skill in the art would understand that the term aerosol jetting in Swartz inherently encompasses a composite suspension aerosolised in an atomiser to make a dense aerosol of tiny droplets, normally 1 to 5 mm in diameter but as fine as 20 nm.  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerosol jetting of Swartz to use aerosol jetting, as taught by Vaezi including a composite suspension aerosolised in an atomiser to make a dense aerosol of tiny droplets, normally 1 to 5 mm in diameter but as fine as 20 nm to order to use a known method of performing aerosol jetting with a reasonable expectation of success.  Vaezi teaches that this method is known in the art as suitable for spraying onto a substrate layer by layer to create 3D parts.  


Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.  Regarding Kissling, Applicant argues that Kissling does not disclose the steps of "treating the second material to connect the second part to the first part" (remarks, page 7).  Applicant argues that Kissling does not mention nor suggests using the laser's heating capabilities for connecting the partitions to the base substrate (remarks, pages 7-8).  Applicant further argues that Kissling only mentions providing adhesion between the partitions and the base substrate by adding an intermediate adhesion layer and nothing in Kissling describes the base substrate as being formed by "micro-manufacturing or micro-forming ... from at least a first material (remarks, page 8).  This is not found convincing because the substrate of Kissling is not used to reject the first part.  Rather the “bread” in the sandwich is the first part and the “meat” is the second part.  Kissling teaches “to use an additive fabrication machine to form one layer or a superposition of metal and/or ceramic and/or ceramo-metallic layers in order to create metal or ceramic or ceramo-metallic (such as cermet) sandwich layers” (which reads upon “depositing, on said first part, without molding, at least a second part of said piece made from at least one second material”, as recited in the instant claim; paragraph [0012]; sandwich layers reads on a first material and depositing, on said first part, without molding, at least a second part of said piece made from at least one second material).  Kissling teaches that “laser beam 3 again scans the new powder, in order to agglutinate part of powder 5 on the preceding structural portion 7” (which reads upon “treating the second material to connect the second part to the first part”, as recited in the instant claim; paragraph [0012]).  
Regarding Swartz, Applicant argues that components are formed as separate parts that are assembled or not during the manufacturing process (remarks, page 8).  Applicant argues that in the manufacturing process disclosed in Swartz, the individual components are fabricated separately from each other (remarks, page 8).  Applicant further argues that Swartz fails to disclose, and even teaches away from, the following features: "depositing a second part made of a second material on a first part made of a first material" and "treating the second material to connect the second part to the first part" (remarks, page 8).  This is not found convincing because).  FIG. 1 of Swartz teaches that “ADDITIVE MANUFACTURING IS USED TO MAKE THE PARTS, ACCORDING TO THE CAD DESIGN, THE PARTS ARE MADE IN THE DESIRED 3-D PATTERN, SO THAT THEY ARE, WHEN MADE, ALREADY ASSEMBLED AS THE TIME-KEEPING DEVICE” (FIG. 1; additive manufacturing reads on micro-manufacturing or micro-forming; they are, when made, parts reads on a first part and a second part; already assembled as the time-keeping device reads on treating the second material to connect the second part to the first part).  The existence of an embodiment of Swartz which does not read on the claims, such as those passages of Swartz cited by Applicant, but not used in the rejections of the claims, does not negate the teachings of an embodiment of Swartz which does anticipate the claims.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Examiner, Art Unit 1733